Citation Nr: 1233783	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-39 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as a residual of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include either on a direct basis or as secondary to claimed in-service herbicide exposure.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for prostate cancer as due to Agent Orange.

In September 2011, the Board remanded the Veteran's claim for service connection for prostate cancer.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a June 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In an August 2008 rating decision, the RO denied service connection for hypertension.  As explained in further detail below, the Veteran filed a timely notice of disagreement of this decision; however, a statement of the case (SOC) has not been submitted addressing this issue.  This matter is addressed in the REMAND below.  


FINDINGS OF FACT

1.  There is no competent evidence of in-service exposure to herbicides.  

2.  Prostate cancer was not manifest in service or within one year of separation, and is not attributable to service to include claimed exposure to herbicides in service.   


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for prostate cancer, claimed as a residual of exposure to Agent Orange.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2011, the Board remanded this claim and ordered either the AOJ or AMC to review evidence that the Veteran submitted without a waiver of AOJ consideration following the issuance of the most recent SSOC.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC reviewed the most recently submitted evidence by the Veteran and readjudicated his service connection claim via the June 2012 SSOC.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in April 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in June 2006.  Although the June 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in the November 2006 statement of the case, and the AMC readjudicated the Veteran's claim in the May 2010 and June 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.
 
Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claim for prostate cancer.  Under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for prostate cancer.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his prostate cancer.  Specifically, the Board has found the Veteran's allegations concerning the alleged in-service herbicide exposure to not be credible.  Furthermore, there has been no competent evidence to suggest in-service onset of a prostate disability.  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran's claimed in-service herbicide exposure occurred or that he served in the Republic of Vietnam.  Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  In his December 2006 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for prostate cancer

The Veteran contends that during service aboard the USS SARATOGA from April 1972 to December 1972, he was stationed off the coast of Vietnam and that he worked on planes that flew and landed in Vietnam and then flew back and landed on the ship.  He further contends that he was exposed to herbicides from the planes that flew back and landed on the ship.  The Veteran has stated that this exposure to herbicides caused his current prostate cancer. 

The Veteran's service treatment records are absent complaints of or treatment for prostate cancer or any genitourinary disability.  The earliest record of complaint of or treatment for a genitourinary disability, to include prostate cancer, is dated in September 2000.  See a private treatment record from D.S., M.D., dated September 2000.  In April 2001, the Veteran was found to have carcinoma of the prostate.  

Personnel records establish that the Veteran served aboard the USS SARATOGA which was in the official waters of the Republic of Vietnam.  Specifically, a report from the National Personnel Records Center (NPRC) dated October 2005 indicates that the USS SARATOGA was in the official waters of the Republic of Vietnam between May 1972 and December 1972.  However, the NPRC report indicates that the Veteran's service record provides no conclusive evidence of his physically being in-country as defined in M21-1MR IV.ii.H.28.a.  Furthermore, a NPRC report dated July 2005 specifically notes that no records exist that document the Veteran's claimed exposure to herbicides as defined in M21-1MR.VI.Ch2.SecB.5e.    

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, certain chronic diseases, including malignant tumors, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  Those diseases are as follows: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R.            § 3.307(a)(6)(ii).

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The United States Supreme Court declined to review the case and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  
 
Analysis 

The Veteran has appealed the denial of service connection for prostate cancer.   Service connection may be presumed for prostate cancer as a residual of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era or in Korea between April 1, 1968 and August 31, 1971 (in certain units near the DMZ).  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) ; 76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R.        § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  While the evidence of record shows that the Veteran has prostate cancer which is one of the specific diseases listed in 38 C.F.R. § 3.309(e), the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation.

Here, the Veteran does not assert that he physically set foot in the Republic of Vietnam.  Moreover, neither personnel service records nor NPRC reports have been able to determine that the Veteran stepped foot in Vietnam.  Rather, the Veteran asserts that he was off the coast of Vietnam and on an inland waterway.  

Despite the Veteran's contentions, the record is devoid of a showing that he was on the inland waters of Vietnam.  The Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  A January 2010 Compensation and Pension Bulletin listed information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The USS SARATOGA is not among those listed.  

The Board notes that the Veteran's DD Form 214 reflects that he received the Vietnam Service Medal and Vietnam campaign medal which is commendable, but these medals are not indicative of actual service on the landmass of Vietnam or inland waterways.  See Haas, 525 F.3d 1168.  As detailed above, the AOJ requested information from the service personnel department.  No evidence showed the Veteran had visitation in Vietnam.   

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

The Board also finds that service connection for prostate cancer is not otherwise warranted.  To that end, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a)  ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, to the extent that the Veteran attributes his disability to service, the Board finds that his assertions are not competent.  In this regard, service treatment records are negative for any complaints, treatment and/or diagnoses related to the prostate during service.  The Veteran had normal findings for the anus/rectum at separation and there is no showing of prostate cancer within one year of separation.  

Rather, post-service evidence is devoid of a showing of complaints and/or treatment related to the prostate following active service until years thereafter.  In fact, prostate problems/cancer is not shown in the record until 2000.  The Board emphasizes the multi-year gap between discharge from active duty service (1972) and evidence of prostate cancer in approximately 2000, which is over 35 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation.  Prostate cancer is also not shown within a year of separation.    

The Veteran's primary argument is that he was on a ship and that he was factually exposed to herbicides, which caused his prostate cancer.  However, the Veteran has not established that he was either on land or on an inland waterway.  He has related that he was exposed to herbicides due to working on planes that returned from Vietnam.  However, he is not competent to state what, if any, materials may have been on the returning planes or that any residue on the aircraft would be sufficient to result in prostate cancer decades after exposure.

To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, such evidence must fail.  Neither his pleadings nor his testimony establishes actual exposure.  His statements are general in nature and amount to little more of an assertion that since he came into contact with aircraft that flew over Vietnam, he must have been exposed.  Such statements do not factually establish exposure and do not give rise to a presumption that his prostate cancer is due to service. 

To the extent that he asserts that his prostate cancer must be due to exposure to aircraft returning from Vietnam, the Veteran's testimony is not competent in this regard.  The Board emphasizes that the Veteran is not entitled to a presumption of exposure and he has not established an adequate factual foundation for establishing his exposure to herbicides.  Merely reporting that he was in contact with planes that had been in Vietnam does not establish exposure to herbicides.

While the Board acknowledges that the Veteran has a diagnosis of prostate cancer, the more probative evidence shows that his current disability is not related to service to include herbicide exposure.  The Veteran had normal findings for the anus/rectum, to include prostate at separation and there is no showing of prostate cancer within one year of separation.  Rather, the first report of prostate cancer/problems is not shown in the record until decades after separation from service.  Therefore, the evidence demonstrates a remote, post-service onset of this disability. 

In sum, the evidence deemed most probative by the Board establishes that service connection for prostate cancer is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for prostate cancer, claimed as a residual of exposure to herbicides is denied.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that when a veteran files an NOD and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). When considering whether a statement that could constitute an NOD takes the proper form, the Court has stated VA must liberally construe all documents filed by the veteran.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991). 

In an August 2008 the RO denied service connection for hypertension on a direct basis.  Thereafter, in July 2009, the Veteran filed a notice of disagreement (NOD) with the denial asserting service connection secondary to herbicide exposure was warranted.  Subsequent reports of communication with the Veteran suggest that the Veteran desired service connection secondary to prostate cancer.  

The Board notes that the Veteran's more recently argued alternative theory of entitlement does not constitute a new claim.  In this regard, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).   Thus, the July 2009 communication from the Veteran constitutes a timely notice of disagreement with the prior denial of service connection rather than a separate claim for service connection based on an alternative theory of entitlement.  

Pursuant to the Court's holding in Manlincon as discussed above, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued addressing the Veteran's disagreement with the denial of service connection for hypertension.  

Accordingly, this matter is REMANDED for the following actions: 

1. The RO should issue a SOC pertaining to the Veteran's claim of entitlement to service connection for hypertension, to include on a direct basis, as secondary to claimed in-service herbicide exposure, and as secondary to nonservice-connected prostate cancer.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights. 

2. If the Veteran perfects an appeal with respect to the issue of entitlement to entitlement to service connected for hypertension, the RO should ensure that all indicated development is completed before the case is returned to the Board. 

By this Remand the Board intimates no opinion as to the final outcome warranted. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


